B. E. SAEEOLD, J.
In this case, the appellant filed for allowance in the probate court a promissory note against the insolvent estate of which the appellee was the administrator de bonis non. The note was due one day after date, and dated March 11th, 1862. It was filed November 23d, 1868. The sole error assigned is, that the court sustained the plea of the statute of limitations of sis years.
The interval from the maturity of this note to the 21st of September, 1865, must be deducted from the time necessary to complete the bar of the statute. — Coleman v. Holmes, at present term. The court erred in sustaining the plea.
The judgment is reversed, and the cause remanded.